Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 5, 2022

                                      No. 04-22-00161-CR

                                    Brandon Joshua VIGIL,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 20-06-13648-CR
                        Honorable Daniel J. Kindred, Judge Presiding


                                         ORDER
       Appellant was initially represented by Courtney Dailey, court-appointed counsel from the
Hill Country Regional Public Defender’s Office. On April 26, 2022, retained counsel Daniel De
La Garza and Dayna L. Jones filed notices of appearance to represent Appellant on appeal.
Subsequently, Courtney Dailey filed a motion to withdraw as appellate counsel.
       Courtney Dailey’s motion to withdraw is GRANTED.
       We direct the clerk of this court to update this court’s records accordingly.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2022.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court